Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed September 28, 2020.  At this point claims 1, 3, 5-9, 11, 13-17, 19 and 21-24 are pending in the instant application and ready for examination by the Examiner.


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moons in view of Chen. (‘Energy-Efficient ConvNets Through Approximate Computing’, referred to as Moons; ‘Coordinating Processor and Main Memory for Efficient Server Power Control’; referred to as Chen)

Claim 1
Moons discloses an apparatus for use with a memory configured to store input data for a workload, comprising: a memory controller having input power mode selection logic configured to select a level of input power to the memory as a function of noise tolerance level of a workload wherein the workload includes a first workload having a first level of noise tolerance for noise in input data and a second workload having a second level of noise tolerance for noise in the input data, wherein the second level of noise tolerance of the second workload is lower than that of the first level of noise tolerance of the first workload (Moons, p1-2; ‘We show how this approximate computing / precision scaling can lead to reduced energy consumption in ConvNet accelerators. Moons, p5; Precision scaling is an approximate computing technique allowing major energy savings in digital circuits. Lower precision computing, i.e. computing using less bits, reduces the switching activity. Figure 1 and [14] show how this concept can be applied to a common digital multiplier. Based on simulations in a 40nm technology, an energy model for common digital building blocks is proposed in Table 1. The reduced switching activity, and hence energy consumption, solely depends on the circuit architecture and can reduce quadratically (multiplier), or linearly (adders, register files, wiring). Using the energy-modelling from Table 1, we can estimate the impact of increased quantization arithmetic on the energy consumption of a full ConvNetalgorithms. EC: Moons discloses different levels of an architecture having different level of energy requirements.) 
Moons does not disclose expressly the memory controller further having a multi-level power supply configured to provide a selected level of power to the memory.
Chen, p132-133, fig 1; the memory controller further having a multi-level power supply configured to provide a selected level of power to the memory’ of applicant maps to ‘ Figure 1 is a simplified illustration of a memory controller with multiple memory channels that can sustain multiple memory requests at a given time.’ and ‘To validate our system model, we first stimulate the main memory system with pseudo-random white-noise input to change the active ratio in a random manner. We then compare the actual power consumption with the value predicted by our model. Figure 3 plots the predicted power and measured power by running swim which has the largest standard deviation. We can see that the predicted power is adequately close to the actual power of the memory system, even for the workload with a significant power variation.’ of Chen. EC: Chen discloses the ability to control power to maintain memory. This addresses the multilevel power requirements.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons and Chen before him before the effective filing date of the claimed invention, to modify Moons to incorporate altering power levels between levels of Chen. Given the advantage of saving power costs with tolerance or noise thresholds, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 3
Moons does not disclose expressly wherein the input power mode selection logic is configured to dynamically raise power input to the memory as a function of a 
Chen discloses wherein the input power mode selection logic is configured to dynamically raise power input to the memory as a function of a change in workload from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance. (Chen, p131; Wherein the input power mode selection logic is configured to dynamically raise power input to the memory as a function of a change in workload from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance of applicant maps to ‘We periodically coordinate the processor and main memory to achieve improved performance, based on the memory queue level, by dynamically adjusting the voltage/frequency of the processor and placing memory ranks into different power states.’ of Chen.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons and Chen before him before the effective filing date of the claimed invention, to modify Moons to incorporate altering power levels between levels of Chen. Given the advantage of saving power costs with tolerance or noise thresholds, one having ordinary skill in the art would have been motivated to make this obvious modification. 


(s) 5, 9, 11, 13, 17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moons and Chen as applied to claims 1 and 3 above, and further in view of Shen. (U. S. Patent Publication 20160148079, referred to as Shen)

Claim 5
Moons and Chen do not disclose expressly wherein the first layer of a deep learning neural network is configured to process data having a first level of spatial correlation and the second layer of the deep learning neural network is configured to process data having a second level of spatial correlation weaker than that of data of the first level of spatial correlation.
Shen discloses wherein the first layer of a deep learning neural network is configured to process data having a first level of spatial correlation and the second layer of the deep learning neural network is configured to process data having a second level of spatial correlation weaker than that of data of the first level of spatial correlation. (Shen, 0035, fig 5, items 104 and 116; Wherein the first layer of a deep learning neural network is configured to process data having a first level of spatial correlation and the second layer of the deep learning neural network is configured to process data having a second level of spatial correlation weaker than that of data of the first level of spatial correlation of applicant maps to item 104 having a greater spatial correlation as opposed to item 116 which has a lesser (smaller) spatial correlation.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons, Chen and Shen before him before the effective filing date of the claimed invention, to modify Moons and Chen to incorporate altering power levels between levels which 

Claim 9
Moons discloses a method, comprising:…. processing the first workload having a first level of noise tolerance for noise in the input data: using the processor and the memory, processing a second workload which is a second, subsequent layer of the deep learning neural network and having a second level of noise tolerance for noise in input data stored in the memory, the second level of noise tolerance being lower than that of the first level of noise tolerance; and inputting power to the memory at a second power level which is higher than that of the first power level (Moons, p1-2; ‘We show how this approximate computing / precision scaling can lead to reduced energy consumption in ConvNet accelerators. This is achieved through a combination of algorithmical and circuit-level techniques:’ And ‘Error resilient applications can be made more energy efficient through approximate computing. This is a collection of hardware-level techniques enabling energy savings at the expense of reduced computational accuracy.’ of Moons.),…. so that power consumption of the memory is at the second power level for processing the second workload. (Moons, p5; Precision scaling is an approximate computing technique allowing major energy savings in digital circuits. Lower precision computing, i.e. computing using less bits, reduces the switching activity. Figure 1 and [14] show how this concept can be applied to a common digital 
Moons does not disclose expressly as a function of noise tolerance level of a workload being processed.
Chen discloses as a function of noise tolerance level of a workload being processed. (Chen, p132-133, fig 1; As a function of noise tolerance level of a workload being processed of applicant maps to ‘ Figure 1 is a simplified illustration of a memory controller with multiple memory channels that can sustain multiple memory requests at a given time.’ and ‘To validate our system model, we first stimulate the main memory system with pseudo-random white-noise input to change the active ratio in a random manner. We then compare the actual power consumption with the value predicted by our model. Figure 3 plots the predicted power and measured power by running swim which has the largest standard deviation. We can see that the predicted power is adequately close to the actual power of the memory system, even for the workload with a significant power variation.’ of Chen. EC: Chen discloses the ability to control power to maintain memory. This addresses the multilevel power requirements.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons and Chen before him before the effective filing date of the claimed invention, to modify 
Moons and Chen do not disclose expressly inputting power to a memory at a first power level wherein the memory stores input data for a first workload which is a first layer of a deep learning neural network: using a processor and the memory.
Shen discloses inputting power to a memory at a first power level wherein the memory stores input data for a first workload which is a first layer of a deep learning neural network: using a processor and the memory. (Shen, 0079; ‘A system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor or local bus that utilizes any of a variety of bus architectures.’ of Shen.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons, Chen and Shen before him before the effective filing date of the claimed invention, to modify Moons and Chen to incorporate altering power levels between levels which reflect correlations, noise threshold, computer hardware, of Shen. Given the advantage of applications in a real world setting, considering acceptable levels of error for power savings, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 11
Moons does not disclose expressly further including dynamically raising power input to the memory from the first power level to the second level as a function of 
Chen discloses further including dynamically raising power input to the memory from the first power level to the second level as a function of changing a workload being processed by the processor and memory from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance. (Chen, p131; Further including dynamically raising power input to the memory from the first power level to the second level as a function of changing a workload being processed by the processor and memory from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance of applicant maps to ‘We periodically coordinate the processor and main memory to achieve improved performance, based on the memory queue level, by dynamically adjusting the voltage/frequency of the processor and placing memory ranks into different power states.’ of Chen.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons and Chen before him before the effective filing date of the claimed invention, to modify Moons to incorporate altering power levels between levels of Chen. Given the advantage of saving power costs with tolerance or noise thresholds, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 13

Shen discloses wherein the first layer of a deep learning neural network processes data having a first level of spatial correlation and the second layer of the deep learning neural network processes data having a second level of spatial correlation weaker than that of data of the first level of spatial correlation. (Shen, 0035, fig 5, items 104 and 116; Wherein the first layer of a deep learning neural network processes data having a first level of spatial correlation and the second layer of the deep learning neural network processes data having a second level of spatial correlation weaker than that of data of the first level of spatial correlation of applicant maps to item 104 having a greater spatial correlation as opposed to item 116 which has a lesser (smaller) spatial correlation.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons, Chen and Shen before him before the effective filing date of the claimed invention, to modify Moons and Chen to incorporate altering power levels between levels which reflect correlations, noise threshold, computer hardware, of Shen. Given the advantage of applications in a real world setting, considering acceptable levels of error for power savings, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Moons, p5; Precision scaling is an approximate computing technique allowing major energy savings in digital circuits. Lower precision computing, i.e. computing using less bits, reduces the switching activity. Figure 1 and [14] show how this concept can be applied to a common digital multiplier. Based on simulations in a 40nm technology, an energy model for common digital building blocks is proposed in Table 1. The reduced switching activity, and hence energy consumption, solely depends on the circuit architecture and can reduce quadratically (multiplier), or linearly (adders, register files, wiring). Using the energy-modelling from Table 1, we can estimate the impact of increased quantization arithmetic on the energy consumption of a full ConvNetalgorithms. EC: Moons discloses different levels of an architecture having different level of energy requirements.)
Moons does not disclose expressly configured to process a workload having a level of noise tolerance;…. a controller configured to select a level of input power to the memory as a function of noise tolerance level for noise in input data of a workload.
Chen, p132-133, fig 1; configured to process a workload having a level of noise tolerance …. a controller configured to select a level of input power to the memory as a function of noise tolerance level of a workload of applicant maps to ‘ Figure 1 is a simplified illustration of a memory controller with multiple memory channels that can sustain multiple memory requests at a given time.’ and ‘To validate our system model, we first stimulate the main memory system with pseudo-random white-noise input to change the active ratio in a random manner. We then compare the actual power consumption with the value predicted by our model. Figure 3 plots the predicted power and measured power by running swim which has the largest standard deviation. We can see that the predicted power is adequately close to the actual power of the memory system, even for the workload with a significant power variation.’ of Chen. EC: Chen discloses the ability to control power to maintain memory. This addresses the multilevel power requirements.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons and Chen before him before the effective filing date of the claimed invention, to modify Moons to incorporate altering power levels between levels of Chen. Given the advantage of saving power costs with tolerance or noise thresholds, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Moons and Chen do not disclose expressly a processor…. a memory configured to store input data for a workload; and….wherein the workload includes a first workload 
Shen discloses a processor…. a memory configured to store input data for a workload (Shen, 0079; ‘A system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor or local bus that utilizes any of a variety of bus architectures.’ of Shen.); and….wherein the workload includes a first workload having a first level of noise tolerance and a second workload having a second level of noise tolerance. (Shen, 0027; Wherein the workload includes a first workload having a first level of noise tolerance and a second workload having a second level of noise tolerance of applicant maps to ‘Each convolutional neural network layer 204 is a different convolutional neural network, having different parameters, different accuracy, and different computational requirements.’ of Shen.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons, Chen and Shen before him before the effective filing date of the claimed invention, to modify Moons and Chen to incorporate altering power levels between levels which reflect correlations, noise threshold, computer hardware, of Shen. Given the advantage of applications in a real world setting, considering acceptable levels of error for power savings, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 19
Moons does not disclose expressly wherein the controller is configured to dynamically raise power input to the memory as a function of a change in a 
Chen discloses wherein the controller is configured to dynamically raise power input to the memory as a function of a change in a workload of the processor and memory from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance. (Chen, p131; Wherein the controller is configured to dynamically raise power input to the memory as a function of a change in a workload of the processor and memory from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance of applicant maps to ‘We periodically coordinate the processor and main memory to achieve improved performance, based on the memory queue level, by dynamically adjusting the voltage/frequency of the processor and placing memory ranks into different power states.’ of Chen.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons and Chen before him before the effective filing date of the claimed invention, to modify Moons to incorporate altering power levels between levels of Chen. Given the advantage of saving power costs with tolerance or noise thresholds, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 21

Shen discloses wherein the first layer of a deep learning neural network is configured to process data having a first level of spatial correlation and the second layer of the deep learning neural network is configured to data having a second level of spatial correlation weaker than that of data of the first level of spatial correlation. (Shen, 0035, fig 5, items 104 and 116; Wherein the first layer of a deep learning neural network is configured to process data having a first level of spatial correlation and the second layer of the deep learning neural network is configured to data having a second level of spatial correlation weaker than that of data of the first level of spatial correlation of applicant maps to item 104 having a greater spatial correlation as opposed to item 116 which has a lesser (smaller) spatial correlation.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons, Chen and Shen before him before the effective filing date of the claimed invention, to modify Moons and Chen to incorporate altering power levels between levels which reflect correlations, noise threshold, computer hardware, of Shen. Given the advantage of applications in a real world setting, considering acceptable levels of error for power savings, one having ordinary skill in the art would have been motivated to make this obvious modification. 


(s) 6, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moons, Chen and Shen as applied to claims 5, 9, 11, 13, 17, 19 and 21 above, and further in view of Ovsiannikov. (U. S. Patent Publication 20160148079, referred to as Ovsiannikov)

Claim 6
Moons, Chen and Shen do not disclose expressly wherein the memory includes a first bank and a second bank, and wherein the memory controller is configured to store a unit of data having first and second subunits of bits of data in the memory, including storing the first subunit of bits in the first bank of the memory, and storing the second subunit of bits in the second bank of the memory wherein bit positions of bits within the first subunit are more significant than bit positions of bits within the second subunit.
Ovsiannikov discloses wherein the memory includes a first bank and a second bank, and wherein the memory controller is configured to store a unit of data having first and second subunits of bits of data in the memory, including storing the first subunit of bits in the first bank of the memory, and storing the second subunit of bits in the second bank of the memory wherein bit positions of bits within the first subunit are more significant than bit positions of bits within the second subunit. (Ovsiannikov, 0069; For example, the value 141 may have a 16 bit width. Each of the values 147 and 149 may have an 8-bit width. Value 147 may be the more significant bits of the value 141 while the value 149 may be the less significant bits of the value 141. Accordingly, if additional precision is desired, both the values 147 and 149 may be used for the full 

Claim 14
Moons, Chen and Shen do not disclose expressly storing a unit of data in the memory, wherein the storing includes storing a first subunit of bits in a first bank of the memory, and storing a second subunit of bits in a second bank of the memory wherein bit positions of bits within the first subunit are more significant than bit positions of bits within the second subunit.
Ovsiannikov discloses storing a unit of data in the memory, wherein the storing includes storing a first subunit of bits in a first bank of the memory, and storing a second subunit of bits in a second bank of the memory wherein bit positions of bits within the first subunit are more significant than bit positions of bits within the second subunit. (Ovsiannikov, 0069; For example, the value 141 may have a 16 bit width. Each of the values 147 and 149 may have an 8-bit width. Value 147 may be the more significant bits of the value 141 while the value 149 may be the less significant bits of the value 141. Accordingly, if additional precision is desired, both the values 147 and 149 may be used for the full precision.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons, Chen, Shen and Ovsiannikov before him before the 

Claim 22
Moons, Chen and Shen do not disclose expressly wherein the memory includes a first bank and a second bank, and the controller is further configured to store a unit of data having first and second subunits of bits of data in the memory, including storing the first subunit of bits in the first bank of the memory, and storing the second subunit of bits in the second bank of the memory wherein bit positions of bits within the first subunit are more significant than bit positions of bits within the second subunit.
Ovsiannikov discloses wherein the memory includes a first bank and a second bank, and the controller is further configured to store a unit of data having first and second subunits of bits of data in the memory, including storing the first subunit of bits in the first bank of the memory, and storing the second subunit of bits in the second bank of the memory wherein bit positions of bits within the first subunit are more significant than bit positions of bits within the second subunit. (Ovsiannikov, 0069; For example, the value 141 may have a 16 bit width. Each of the values 147 and 149 may have an 8-bit width. Value 147 may be the more significant bits of the value 141 while the value 149 may be the less significant bits of the value 141. Accordingly, if additional precision is desired, both the values 147 and 149 may be used for the full precision.) It would have been obvious to one having ordinary skill in the art, having the teachings of . 


Claim(s) 7-8, 15-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moons, Chen, Shen and Ovsiannikov as applied to claims 6, 14 and 22  above, and further in view of Vorbach. (U. S. Patent Publication 20150106596, referred to as Vorbach)

Claim 7
Moons, Chen, Shen and Ovsiannikov do not disclose expressly wherein the multi-level power supply of the memory controller is configured to provide input power at selected levels to the first and second banks of the memory wherein the input power mode selection logic is configured to select a level of input power to the first bank of the memory at a higher power level than a selected level of input power to the second bank of the memory.
Vorbach discloses wherein the multi-level power supply of the memory controller is configured to provide input power at selected levels to the first and second banks of the memory wherein the input power mode selection logic is configured to select a level of input power to the first bank of the memory at a higher power level than a selected Vorbach, 1101, fig 78; Wherein the multi-level power supply of the memory controller is configured to provide input power at selected levels to the first and second banks of the memory wherein the input power mode selection logic is configured to select a level of input power to the first bank of the memory at a higher power level than a selected level of input power to the second bank of the memory of applicant maps to ‘Therefore, in an example embodiment of the present invention, individual cache areas may be separable from the power supply so that their power consumption drops significantly, in particular to zero or almost zero. …. On reconnecting the power after a disconnection, immediate response of the cache area may be possible again, i.e., no significant delay need be expected due to turning the power supply on and off if implemented in hardware using conventional suitable semiconductor technologies.’ of Vorbach. EC: Vorbach discloses memory in layers and each layer can be powered up or powered down. The labeling of layers ‘first’ and ‘second’ is simply cosmetic.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons, Chen, Shen, Ovsiannikov and Vorbach before him before the effective filing date of the claimed invention, to modify Moons, Chen, Shen and Ovsiannikov to incorporate altering power levels to different levels of memory of Vorbach. Given the advantage of lowering computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8
Moons does not disclose expressly wherein the memory controller is further configured to dynamically raise power input to at least one of the first and 
Chen discloses wherein the memory controller is further configured to dynamically raise power input to at least one of the first and second banks of the memory as a function of a change in a workload from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance. (Chen, p131; Dynamically raise power input to at least one of the first and second banks of the memory as a function of a change in a workload from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance of applicant maps to ‘We periodically coordinate the processor and main memory to achieve improved performance, based on the memory queue level, by dynamically adjusting the voltage/frequency of the processor and placing memory ranks into different power states.’ of Chen.) wherein the input power mode selection logic is configured to dynamically raise power input to the memory as a function of a change in workload from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance. (Chen, p131; Wherein the input power mode selection 

Claim 15
Moons, Chen, Shen and Ovsiannikov do not disclose expressly inputting power to the first and second banks of the memory wherein power is input to the first bank of the memory at a higher power level than the power input the second bank of the memory.
Vorbach discloses inputting power to the first and second banks of the memory wherein power is input to the first bank of the memory at a higher power level than the power input the second bank of the memory. (Vorbach, 1101, fig 78; Inputting power to the first and second banks of the memory wherein power is input to the first bank of the memory at a higher power level than the power input the second bank of the 

Claim 16
Moons does not disclose expressly dynamically raising power input to at least one of the first and second banks of the memory as a function of changing a workload being processed by the processor and memory from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance.
Chen discloses dynamically raising power input to at least one of the first and second banks of the memory as a function of changing a workload being processed by Chen, p131; Dynamically raising power input to at least one of the first and second banks of the memory as a function of changing a workload being processed by the processor and memory from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance of applicant maps to ‘We periodically coordinate the processor and main memory to achieve improved performance, based on the memory queue level, by dynamically adjusting the voltage/frequency of the processor and placing memory ranks into different power states.’ of Chen.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons and Chen before him before the effective filing date of the claimed invention, to modify Moons to incorporate altering power levels between levels of Chen. Given the advantage of saving power costs with tolerance or noise thresholds, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 23
Moons, Chen, Shen and Ovsiannikov do not disclose expressly wherein the controller is configured to provide input power to the first and second banks of the memory wherein power is input to the first bank of the memory at a higher power level than the power input the second bank of the memory.
Vorbach, 1101, fig 78; Wherein the controller is configured to provide input power to the first and second banks of the memory wherein power is input to the first bank of the memory at a higher power level than the power input the second bank of the memory of applicant maps to ‘Therefore, in an example embodiment of the present invention, individual cache areas may be separable from the power supply so that their power consumption drops significantly, in particular to zero or almost zero. …. On reconnecting the power after a disconnection, immediate response of the cache area may be possible again, i.e., no significant delay need be expected due to turning the power supply on and off if implemented in hardware using conventional suitable semiconductor technologies.’ of Vorbach. EC: Vorbach discloses memory in layers and each layer can be powered up or powered down. The labeling of layers ‘first’ and ‘second’ is simply cosmetic.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons, Chen, Shen, Ovsiannikov and Vorbach before him before the effective filing date of the claimed invention, to modify Moons, Chen, Shen and Ovsiannikov to incorporate altering power levels to different levels of memory of Vorbach. Given the advantage of lowering computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 24

Chen discloses wherein the controller is further configured to dynamically raise power input to at least one of the first and second banks of the memory as a function of a change in a workload of the processor and memory from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance. (Chen, p131; Wherein the controller is further configured to dynamically raise power input to at least one of the first and second banks of the memory as a function of a change in a workload of the processor and memory from the first workload having the first level of noise tolerance, to the second workload having the second level of noise tolerance lower than the first level of noise tolerance of applicant maps to ‘We periodically coordinate the processor and main memory to achieve improved performance, based on the memory queue level, by dynamically adjusting the voltage/frequency of the processor and placing memory ranks into different power states.’ of Chen.) It would have been obvious to one having ordinary skill in the art, having the teachings of Moons and Chen before him before the effective filing date of the claimed invention, to modify Moons to incorporate altering power levels between levels of Chen. Given the advantage of saving power 


Response to Arguments
4.	Applicant’s arguments filed on 9/28/2021 for claims 1, 3, 5-9, 11, 13-17, 19, 21-24 have been fully considered but are not persuasive.

5.	Applicant’s argument:

The Examiner has cited the Chen reference for “the ability to control power to maintain memory.” However, the Examiner concedes that the Chen reference “does not disclose expressly inputting power to a memory at a first power level; using a processor and the memory, processing a first workload having a first level of noise tolerance; using the processor and the memory, processing a second workload having a second level of noise tolerance different from the first level of noise tolerance; and inputting power to the memory at a second power level different from the first power level.” [Emphasis added.]
It is noted that the cited portion of the Chen reference makes no mention whatsoever of the term “noise tolerance level” much less any mention whatsoever of “what level is considered adequate to overcome the tolerance level as wrongly urged by the Examiner.
On the contrary, instead of the concept of “noise tolerance level of a workload” as wrongly urged by the Examiner, it is noted that the Chen reference does make mention of “white-noise.” However, the cited portion of the Chen reference makes clear that the use of “pseudo-random white-noise input” is for the purpose of changing the “active ratio [of active versus inactive memory ranks] in a random manner. There is no mention of “noise tolerance level of a workload” much less any mention whatsoever of “what level is considered adequate to overcome the tolerance level as wrongly urged by the Examiner.
However, it is respectfully submitted that the Examiner’s citations to the Shen reference also do not even mention the term “noise tolerance level.” Given that the Examiner’s citations to the Shen reference do not even mention the term “noise tolerance level,”
For example, how can it be said that the quoted language directed to controlling memory input power as a function of noise tolerance of a workload map to “[e]ach convolutional neural network layer 204” of the Shen reference, if the Shen reference 
For example, it is respectfully submitted that the deficiencies of the Examiner’s citations to the Chen and Shen references are not met by the Examiner’s citations to the Vorbach reference. For example, it is respectfully submitted that the Examiner’s citations to the Vorbach reference do not mention the term “noise tolerance.”

Examiner’s response:
Per the specification (abstract) power input is related to noise tolerance. 

In one embodiment, a system employing selective noise tolerance modes of memory operation in accordance with one aspect of the present description can reduce levels of memory operation power consumption as compared to those achieved by many prior devices. In one embodiment, each noise tolerance mode has an associated level of input power to a memory.

By this admission by the applicant, is power used then noise has an effect. So the position described by the invention use enough power such that noise does not have a significant effect on accuracy. The new reference Moons states the same concept as it … 
By combining techniques both at the system- and circuit level, we can gain energy in the systems arithmetic: up to 30× without losing classification accuracy and more than 100× at 99% classification accuracy, compared to the commonly used 16-bit fixed point number format.

The examiner’s position although the reference Moons does not use the same phrase and the applicant, ‘noise tolerance’, the same situation is described within Moons. 


6.	Claims 1, 3, 5-9, 11, 13-17, 19, 21-24 are rejected.
	

Conclusion	
7.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-search terms: noise, tolerance, memory, accuracy
	-U. S. Patent Publication 20020165706: Raynham


Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 

	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121